Judgment, Supreme Court, New York County (Thomas Galligan, J.), rendered May 16, 1986, convicting defendant, after a jury trial, of the crimes of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]), criminal possession of a weapon in the second degree (Penal Law § 265.03), and criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]), and *456sentencing him to concurrent indeterminate terms of imprisonment of from 8 Vs to 25 years, 2 Vs to 7 years, and 1 Vs to 4 years, respectively, is unanimously affirmed.
In the instant case, Mr. Michael Davenport (Mr. Davenport) testified as a witness for the People. The defendant contends that the People were required to disclose to him certain Grand Jury minutes, which contained Mr. Davenport’s testimony in another case. We have examined the subject Grand Jury minutes of Mr. Davenport, and find that they do not constitute Rosario material (People v Rosario, 9 NY2d 286 [1961], cert denied 368 US 866 [1961]), since those minutes refer to an unrelated matter, which occurred a number of years prior to the commission of the instant crimes. As a result of this conclusion, defendant is not entitled to be given those minutes.
We have considered the other points raised by the defendant, and find them to be without merit. Concur—Sandler, J. P., Ross, Milonas, Kassal and Smith, JJ.